Citation Nr: 1520066	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vision problems (cataracts, glaucoma), to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida, in March 2015.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

With regard to the Veteran's vision claim, the Board notes that this claim was originally characterized in the March 2009 rating decision to include retinopathy.  However, in the July 2011 substantive appeal, the Veteran indicated that he was only appealing this issue as it pertained to cataracts and glaucoma.  Therefore, based on the July 2011 substantive appeal, as well as clarification provided by the Veteran at the March 2015 hearing, the Board finds that the issue of service connection for retinopathy was not appealed and need not be considered by the Board at this time.  

Further, the Board notes that the Veteran indicated in his January 2010 notice of disagreement (NOD) that he disagreed with the March 2009 denial of the issues of entitlement to service connection for peripheral neuropathy, urinary frequency, and a heart condition.  In a March 2012 rating decision, the Veteran was granted service connection for coronary artery disease (claimed as a heart condition).  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue of service connection is no longer on appeal before the Board.  In a March 2010 statement, the Veteran withdrew the claims for service connection for peripheral neuropathy and urinary frequency.  As such, these claims are also not on appeal before the Board. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Bilateral hearing loss has been shown to be etiologically related to an injury in service.

2.  Tinnitus has been shown to be etiologically related to an injury in service.

3.  Vision problems, to include cataracts, retinal detachment, and glaucoma, have been shown to be etiologically related to the Veteran's service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  Service connection for vision problems, to include cataracts, retinal detachment, and glaucoma, is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in this case with regard to the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and vision problems, to include cataracts, retinal detachment, and glaucoma, no discussion of compliance with VA's duty to notify and assist is necessary.

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).



1.  Entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran contends that he has hearing loss and tinnitus as a result of his military service.  Specifically, the Veteran claims that he was exposed to noise in service while serving as an artillery surveyor.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hearing loss or tinnitus.  

In a December 2008 private medical record from Maitland Audiology, PA, audiological test results were recorded at 65 decibels at 4000 Hertz bilaterally.  Thus, the Veteran meets the criteria for hearing loss bilaterally, according to VA standards.  38 C.F.R. § 3.385 (2014).  Further, a doctor of audiology noted that results of the hearing test indicate bilateral sensorineural hearing loss consistent with excessive noise exposure.  The left ear is slightly poorer at one frequency, 3000 Hertz, although this may be due to right shoulder mounting of weaponry during combat and training missions.  The Veteran was diagnosed with unspecified tinnitus, bilaterally and noise induced hearing loss, bilaterally.

In a February 2014 medical record from Florida Ear & Sinus Center, it was noted that the Veteran had bilateral sensorineural noise-induced pattern hearing loss and tinnitus.  He had unprotected and insufficiently protected exposure to noise during his military service.  This exposure included United States military service for 3 years, including 1 year in Vietnam with Army Artillery and weapon training from M-16 to grenade launchers.  It was further noted that it is very likely that a significant portion of his hearing loss is due to that exposure.  

Therefore, as the post-service medical records reflect a diagnosis of bilateral hearing loss and tinnitus, the claims file contains private medical opinions linking the Veteran's hearing impairment to in-service noise exposure, and the claims file contains no medical opinions to the contrary, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for vision problems (cataracts, glaucoma), to include as secondary to service-connected diabetes mellitus, type II.

The Veteran contends that he has vision problems as a result of his service-connected diabetes mellitus, type II.  Specifically, the Veteran testified at the March 2015 hearing that he developed cataracts at about the age of 40 due to high levels of sugar, which is A1C diabetes.  Essentially, he asserted that he was pre-diabetic at the time that he developed his cataracts, and that his pre-diabetic condition caused his cataracts.  He asserted that his cataract surgery resulted in detached retinas in both eyes, which ultimately led to glaucoma.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of glaucoma, cataracts, or retinal detachment.  

The Veteran is currently service connected for diabetes mellitus, type II as a result of in-service exposure to agent orange or herbicides.

In March 2009, the Veteran underwent a VA examination, at which he was noted as having diabetes with an onset of 2007.  It was further noted that he had elevated blood sugar levels approximately 1 to 5 years prior.  An accompanying VA eye examination revealed glaucoma with significant optic  N glaucomatous atrophy bilaterally (right greater than left), status/post retinal detachment repair bilaterally, status post posterior chamber intraocular lens surgery in both eyes.  No diagnosis of retinopathy was noted.

In a February 2015 letter from the Veteran's treating physicians at Florida Eye clinic, it was noted that the Veteran was a patient at this facility from the 1980s through 2008.  He was diagnosed as a high blood sugar patient with mature cataracts in 1999.  He underwent a sugar cataract removal in October 1999.  In 2001, he underwent repair surgeries for retinal detachments in both eyes as a result of being a high risk patient who was highly nearsighted (myopic) following cataract surgery.  In 2002, he was diagnosed and began treatment for secondary glaucoma, in which a retinal detachment occurs and the ocular pressure elevated and caused glaucoma.  The physician concluded by stating that the Veteran's current visual disabilities are secondary to the diagnosed high blood sugars prior to the diagnosis of diabetes mellitus, type II and presumed caused by exposure to agent orange. 

In a separate February 2015 private medical record from MacDonald Family EyeCare, a doctor of optometry noted that he reviewed the Veteran's past years eye examination records and military health records.  He noted that it appeared that the Veteran was exposed to agent orange in the military and developed type II diabetes.  He opined that type II diabetes was most likely a higher risk and contributing factor to developing cataracts bilaterally in 1999.  The cataract surgery increased the risk of retinal detachment and may have been a secondary cause for detached retinas in 2001.  Cataract surgery also increased the risk for glaucoma along with having type II diabetes and retinal detachments bilaterally increased the risk of glaucoma.  The Veteran has loss of vision from glaucoma and the cataracts, retinal detachments, and diabetes appears to be secondary causes. 

Therefore, as the post-service medical records reflect diagnoses of cataracts, retinal detachments, and glaucoma; the Veteran has submitted multiple private opinions suggesting that his high blood sugar levels led to cataracts, retinal detachments, and glaucoma; the Veteran was ultimately diagnosed with and service connected for diabetes mellitus, type II; and the claims file contains no medical opinions to the contrary, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for vision problems, to include cataracts, retinal detachments, and glaucoma.











ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for vision problems, to include cataracts, retinal detachments, and glaucoma is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


